        Case 2:20-cr-00138-GMN-EJY Document 29 Filed 09/24/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
     Attorney for Maurice Parker
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                            Case No. 2:20-cr-00138-GMN-EJY
11
                    Plaintiff,                                STIPULATION TO CONTINUE
12                                                              REVOCATION HEARING
            v.
                                                                    (Second Request)
13
     MAURICE PARKER,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Travis Leverett, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Maurice Parker, that the
20
     Revocation Hearing currently scheduled on September 30, 2020, be vacated and continued to a
21
     date and time convenient to the Court, but no sooner than thirty (30) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Defense counsel needs additional time to review the provided information, to
24
     gather additional evidence for a defense or mitigation, and to properly prepare for the revocation
25
     hearing.
26
            2.      The defendant is not in custody and agrees with the need for the continuance.
       Case 2:20-cr-00138-GMN-EJY Document 29 Filed 09/24/20 Page 2 of 3




 1         3.     The parties agree to the continuance.
 2         This is the second request for a continuance of the revocation hearing.
 3         DATED this 23rd day of September, 2020.
 4
 5   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 6
 7
     By /s/ Brandon C. Jaroch                       By /s/ Travis Leverett
 8   BRANDON C. JAROCH                              TRAVIS LEVERETT
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
          Case 2:20-cr-00138-GMN-EJY Document 29 Filed 09/24/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:20-cr-00138-GMN-EJY
 4
                   Plaintiff,                        ORDER
 5
            v.
 6
     MAURICE PARKER,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Wednesday, September 30, 2020 at 11:00 a.m., be vacated and continued

12   to   November 25, 2020, at the hour of 9:00 a.m. before Judge Gloria M. Navarro in LV

13   Courtroom 7D.

14                      24 day of September, 2020.
             DATED this ___
15
                                             UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                3
